UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2174


In re: KEVIN A. BAKER,

                    Petitioner.



               On Petition for Writ of Mandamus. (3:06-cr-00219-REP-1)


Submitted: January 4, 2022                                        Decided: January 10, 2022


Before NIEMEYER, MOTZ, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kevin A. Baker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin A. Baker petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his motion for a sentence reduction under Section 404 of the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court has granted Baker’s motion. Accordingly, because the district court has

recently decided Baker’s case, we deny the mandamus petition as moot. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2